Name: Commission Implementing Decision (EU) 2017/801 of 8 May 2017 amending Implementing Decision (EU) 2016/715 setting out measures in respect of certain fruits originating in certain third countries to prevent the introduction into and the spread within the Union of the harmful organism Phyllosticta citricarpa (McAlpine) Van der Aa (notified under document C(2017) 2894)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  trade policy;  America;  international trade;  agricultural activity;  plant product;  trade
 Date Published: 2017-05-11

 11.5.2017 EN Official Journal of the European Union L 120/26 COMMISSION IMPLEMENTING DECISION (EU) 2017/801 of 8 May 2017 amending Implementing Decision (EU) 2016/715 setting out measures in respect of certain fruits originating in certain third countries to prevent the introduction into and the spread within the Union of the harmful organism Phyllosticta citricarpa (McAlpine) Van der Aa (notified under document C(2017) 2894) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the fourth sentence of Article 16(3) thereof, Whereas: (1) Guignardia citricarpa Kiely (all strains pathogenic to Citrus), which following the approval of a new code for fungal nomenclature by the International Botanical Congress, has been referred to as Phyllosticta citricarpa (McAlpine) Van der Aa, hereinafter Phyllosticta citricarpa, is a harmful organism listed in point (c)(11) of Section I of Part A of Annex II to Directive 2000/29/EC. It is not known to occur in the Union. It is the causative agent of Citrus black spot disease and poses a significant threat to citrus cultivation in the Union. (2) Commission Implementing Decision (EU) 2016/715 (2) lays down measures in respect of fruits of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruits of Citrus aurantium L. and Citrus latifolia Tanaka (hereinafter: the specified fruits), originating in Brazil, South Africa or Uruguay, to prevent the introduction into and the spread within the Union of Phyllosticta citricarpa. (3) Since the adoption of that Decision, interceptions of Phyllosticta citricarpa have recurrently been notified by Member States between May and October 2016, as a result of their import inspections of the specified fruits originating in Argentina. (4) The Commission has assessed those recurring interceptions and has concluded that the phytosanitary certification in Argentina did not sufficiently guarantee the absence of Phyllosticta citricarpa. Therefore, the phytosanitary safeguards currently in place in Argentina are insufficient to prevent the introduction of Phyllosticta citricarpa into the Union. (5) Consequently, the introduction into the Union of those fruits should be subject to certain requirements. Those requirements should be the same as the requirements for specified fruits originating in South Africa and Uruguay and should apply to specified fruits destined for other purposes than the industrial processing into juice, as well as to the specified fruits destined exclusively for industrial processing into juice. (6) Given that the interceptions of the specified fruits originating in Argentina have been on different species and varieties, no additional testing for latent infection is required, as it is set out in the case of specified fruits of Citrus sinensis (L.) Osbeck Valencia originating in South Africa and Uruguay. (7) Implementing Decision (EU) 2016/715 should therefore be amended accordingly. (8) The measures set out in this Decision should apply from 5 June 2017 to allow the National Plant Protection Organisations, responsible official bodies and operators concerned sufficient time to adapt to the new requirements. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision (EU) 2016/715 is amended as follows: (1) Article 1 is replaced by the following: Article 1 Subject matter This Decision lays down measures in respect of certain fruits originating in Argentina, Brazil, South Africa and Uruguay to prevent the introduction into and the spread within the Union of Phyllosticta citricarpa.; (2) in Article 2, point (b) is replaced by the following: (b) specified fruits  means fruits of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, other than fruits of Citrus aurantium L. and Citrus latifolia Tanaka.; (3) in Article 3, paragraph 1 is replaced by the following: 1. By way of derogation from point 16.4(c) and (d) of Section I of Part A of Annex IV to Directive 2000/29/EC, specified fruits originating in Argentina, Brazil, South Africa or Uruguay, other than fruits destined exclusively for industrial processing into juice, shall be introduced into the Union in accordance with Articles 4 to 7 of this Decision.; (4) the following Article 5a is inserted: Article 5a Introduction into the Union of specified fruits originating in Argentina Specified fruits originating in Argentina shall be accompanied by a phytosanitary certificate, as referred to in the first subparagraph of point (ii) of Article 13(1) of Directive 2000/29/EC, including under the heading Additional declaration  the following elements: (a) a statement that the specified fruits originate in a field of production which has been subjected to treatments against Phyllosticta citricarpa carried out at the appropriate time since the beginning of the last cycle of vegetation; (b) a statement that an appropriate official inspection has been carried out in the field of production during the growing season, and no symptoms of Phyllosticta citricarpa have been detected in the specified fruit since the beginning of the last cycle of vegetation; (c) a statement that a sample has been taken along the line between arrival and packaging in the packing facilities of at least 600 fruits of each species per 30 tonnes, or part thereof, selected as much as possible on the basis of any possible symptom of Phyllosticta citricarpa, and all sampled fruits showing symptoms have been tested and found free of that harmful organism.; (5) in Article 6, the title and paragraph 1 are replaced by the following: Article 6 Requirements concerning inspection of the specified fruits originating in Argentina, South Africa and Uruguay within the Union 1. Specified fruits originating in Argentina, South Africa and Uruguay shall be visually inspected at the point of entry or at the place of destination established in accordance with Commission Directive 2004/103/EC (*1). Those inspections shall be carried out on samples of at least 200 fruits of each species of the specified fruits by batch of 30 tonnes, or part thereof, selected on the basis of any possible symptom of Phyllosticta citricarpa. (*1) Commission Directive 2004/103/EC of 7 October 2004 on identity and plant health checks of plants, plant products or other objects, listed in Part B of Annex V to Council Directive 2000/29/EC, which may be carried out at a place other than the point of entry into the Community or at a place close by and specifying the conditions related to these checks (OJ L 313, 12.10.2004, p. 16).;" (6) in Article 7, point (c) is replaced by the following: (c) in the case of the specified fruits originating in Argentina, South Africa and Uruguay, in addition to points (a) and (b), detailed information on the pre- and post-harvest treatments has been kept.; (7) in Article 8, paragraph 1 is replaced by the following: 1. By way of derogation from point 16.4(d) of Section I of Part A of Annex IV to Directive 2000/29/EC, specified fruits originating in Argentina, Brazil, South Africa or Uruguay, destined exclusively for industrial processing into juice, shall only be introduced into, and moved within, the Union in accordance with Articles 9 to 17 of this Decision. Article 2 This Decision shall apply from 5 June 2017. Article 3 This Decision is addressed to the Member States. Done at Brussels, 8 May 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Implementing Decision (EU) 2016/715 of 11 May 2016 setting out measures in respect of certain fruits originating in certain third countries to prevent the introduction into and the spread within the Union of the harmful organism Phyllosticta citricarpa (McAlpine) Van der Aa (OJ L 125, 13.5.2016, p. 16).